Case 2:19-cv-01779-DRH-AKT Document 16 Filed 06/06/19 Page 1 of 3 PageID #: 74




                                Shimshon Wexler
                               216 W 104th St., #129
                                 NYC, NY 10025
                                Tel (212)760-2400
                                Fax (917)512-6132
                              swexleresq@gmail.com
June 6, 2019
Via CM/ECF
Hon. Judge Denis R. Hurley
100 Federal Plaza
Central Islip, New York 11722

Re: 2:19-cv-01779-DRH-AKT Wexler v. Reliant Capital Solutions, LLC et al

Dear Judge Hurley,

       This letter is in response to the May 29, 2019 letter of defendant Reliant
Capital Solutions, LLC (“Reliant”). In its letter Reliant points out accurately that
Plaintiff did not make the factual assertion that Reliant is a debt collector.
However, Reliant inaccurately states that Plaintiff has failed to allege any facts
supporting his allegation that defendant violated the FDCPA.

       In response to Reliant’s letter, Plaintiff has prepared a second amended
complaint which is attached to this letter. This second amended complaint only
adds allegations concerning Reliant. And only adds paragraphs 3, 16 and 31. Trans
Union consents to the filing of this second amended complaint. Because the second
amended complaint only adds allegations concerning Reliant, Plaintiff has
stipulated that Trans Union does not have to file a response to this second amended
complaint. Reliant has stated that it will not oppose Plaintiff’s request to file this
amended complaint.

        In Foman v. Davis, 371 U.S. 178, 182 (1962), the United States Supreme
Court articulated the relevant standard for a court to determine whether to grant a
party’s request to amend his or her pleading under Federal Civil Rule 15(a). In
particular, the Foman court stated: “In the absence of any apparent or declared
reason—such as undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment,
futility of the amendment, etc.—the leave sought should, as the rules require, be
‘freely given.’ ” 371 U.S. at 182.
Case 2:19-cv-01779-DRH-AKT Document 16 Filed 06/06/19 Page 2 of 3 PageID #: 75




        The Second Circuit consistently applies Foman in favor of motions to
amend. See, e.g., Knife Rights, Inc. v. Vance, 802 F.3d 377, 389 (2d Cir. 2015)
(Rule 15(a)(2) “affords district courts considerable discretion to deny amendment
when there has been ‘undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment,
[or] futility of amendment.’ ”) (quoting Foman, 371 U.S. at 182); Kroshnyi v. U.S.
Pack Courier Servs., Inc., 771 F.3d 93, 109 (2d Cir. 2014) (“The Federal Rules
provide that courts ‘should freely give leave [to amend] when justice so requires’ ”
and “[i]n the absence of any apparent or declared reason ... such as undue delay,
bad faith or dilatory motive on the part of the movant ... [or] undue prejudice to the
opposing party by virtue of allowance of the amendment ... the leave sought
should, as the rules require, be ‘freely given.’ ”) (quoting Foman, 371 U.S. at 182).

      Plaintiff filed his Complaint on March 28, 2019. Trans Union answered the
Complaint on April 22, 2019. Also on April 22, 2019, Reliant sought and was
granted an extension to answer the complaint by May 6, 2019. Judge Tomlinson
issued a scheduling order on April 22, 2019 setting an initial conference for July 3,
2019. On May 1, 2019, Plaintiff amended his complaint as of right. On May 14,
2019 Reliant sought and was granted an extension to file an answer to the amended
complaint by May 29, 2019. On May 15, 2019 Trans Union answered the amended
complaint. On May 29, 2019 Reliant requested a pre-motion conference. Plaintiff’s
motion to amend the amended complaint should be granted.

       Plaintiff has alleged in the complaint that Reliant violated Section 1692e(8)
of the FDCPA (8) by “[c]ommunicating…. to any person credit information which
is known or which should be known to be false, including the failure to
communicate that a disputed debt is disputed.” See paragraph 30 of the amended
complaint or paragraph 31 of the proposed second amended complaint.

       Reliant also asks the Court to dismiss Plaintiff’s FCRA claim because
Plaintiff did not dispute the tradeline directly with Trans Union citing Whelan v.
Trans Union Credit Reporting Agency, 862 F.Supp. 824, 833 (E.D.N.Y.1994) for
the concept that in order for a consumer reporting agency’s investigation duties to
be triggered the dispute must come from the consumer. But Whelan was discussing
a case where the dispute was made to the furnisher and not to the credit reporting
agency. Here, the dispute was made by the consumer- plaintiff-, directly to the
consumer reporting agency. Whether he used the phone, mail, fax, email or the
CFPB portal does not change the fact that the dispute came directly from plaintiff
to the consumer reporting agency. The dispute was in his own words and he made
Case 2:19-cv-01779-DRH-AKT Document 16 Filed 06/06/19 Page 3 of 3 PageID #: 76




the dispute without any assistance. The CFPB merely served as an entity that
transferred Plaintiff’s dispute directly from him to the consumer reporting agency.

      I thank the Court for its attention to this matter.

                                        Yours Truly,
                                        s/ Shimshon Wexler
